Citation Nr: 1456662	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal the Veteran testified before the undersigned in November 2013; a transcript of that hearing is associated with the claims file.

In April 2014, additional evidence was received without a waiver.  However, as the evidence is not relevant to the claim for service connection for bilateral hearing loss being decided herein, a remand for initial consideration by the Agency of Original Jurisdiction is not warranted.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of entitlement to service connection for residuals of heat stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability as defined by VA regulation 




CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Specifically, the Veteran was notified in a letter dated May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2010 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2013 Board hearing, the AVLJ complied with these requirements.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  



Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sensorineural hearing loss is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Veteran asserts that he had right ear hearing loss as a result of his active duty service.

The Board notes that the August 2010 rating decision granted service connection for left ear hearing loss and tinnitus and denied service connection for right ear hearing loss.

A review of the service treatment records shows that by September 2000 the Veteran had a "significant threshold shift" in bilateral hearing acuity when compared with his initial January 1997 reference audiogram.  The Veteran testified that he does not receive current treatment from the VA or from a private audiologist for any hearing loss.

In July 2010 the Veteran was afforded a VA audiology examination.  The Veteran's right ear hearing acuity, measured at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz, was 15 dB, 15 dB, 15 dB, 20 dB and 15 dB, respectively.  The Veterans Maryland CNC speech recognition score was 100 percent.

In this case, the July 2010 VA hearing audiogram chart fail to show that the auditory threshold in his right ear, in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz , are 40 decibels or greater or that the auditory thresholds for at least three of these frequencies were 26 or greater.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a right ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 2014).  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for right ear hearing loss must be denied because the first essential criterion for the grant of service connection - competent evidence of the disability for which service connection is sought - is not met.

Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  As such, service connection for right ear hearing loss must be denied.

The Board understands the Veterans concerns and notes that if the Veteran submits future audiology reports that show right ear hearing loss severe enough to be considered a disability for VA purposes, then service connection for right ear hearing loss may be reconsidered by the VARO.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

In an August 2010 rating decision, service connection for residuals of heat stroke was denied.  The Veteran submitted a timely notice of disagreement in November 2010.  However, the Veteran has not been furnished a statement of the case (SOC) that addresses the issue of entitlement to service connection for residuals of heat stroke.  Thus, the appropriate disposition of this claim is to remand, rather than merely refer that claim to the RO for a statement of the case (SOC) and to give the appellant an opportunity to perfect an appeal to the Board concerning this additional claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the issue of entitlement to service connection for residuals of a heat stroke must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC addressing the issue of entitlement to service connection for residuals of heat stroke.  The SOC should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal.  Then, if an appeal has been perfected, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


